Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 1 of 27 Page ID
                                #:43762




                                    FOR PUBLICATION

                  UNITED STATES COURT OF APPEALS
                       FOR THE NINTH CIRCUIT


                JENNY LISETTE FLORES,                           Nos. 20-55951
                                 Plaintiff-Appellee,                 20-56052

                                     v.                             D.C. No.
                                                                 2:85-cv-04544-
                MERRICK B. GARLAND, Attorney                       DMG-AGR
                General; ALEJANDRO MAYORKAS;
                U.S. DEPARTMENT OF HOMELAND
                SECURITY; U.S. IMMIGRATION AND                       OPINION
                CUSTOMS ENFORCEMENT; U.S.
                CUSTOMS AND BORDER PROTECTION,
                             Defendants-Appellants.

                       Appeal from the United States District Court
                          for the Central District of California
                         Dolly M. Gee, District Judge, Presiding

                                   Submitted June 23, 2021 *
                                   San Francisco, California

                                      Filed June 30, 2021




                   *
                    The panel unanimously concludes this case is suitable for decision
               without oral argument. See Fed. R. App. P. 34(a)(2).
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 2 of 27 Page ID
                                #:43763




               2                      FLORES V. GARLAND

                   Before: William A. Fletcher, Marsha S. Berzon, and
                           Milan D. Smith, Jr., Circuit Judges.

                                   Opinion by Judge Berzon


                                         SUMMARY **


                           Immigration / Appellate Jurisdiction

                   In an action involving the 1997 settlement agreement
               between the United States and a class of minors subject to
               detention by U.S. immigration authorities (“the
               Agreement”), the panel affirmed a district court order
               enjoining the Department of Homeland Security (“DHS”)
               from detaining certain minors in hotels for more than a few
               days in the process of expelling them from the country.

                   In March 2020, the Centers for Disease Control (“CDC”)
               issued an order temporarily suspending the introduction into
               the United States of persons traveling from Canada or
               Mexico who would otherwise be introduced into a
               congregate setting. The order’s stated purpose was to protect
               the public health from COVID-19, and it was issued under
               Title 42, which authorizes the Surgeon General to prohibit
               introduction of persons to protect against communicable
               disease. In October 2020, the order was replaced by the
               now-operative order, which is substantially the same (“Title
               42 Order”).


                   **
                      This summary constitutes no part of the opinion of the court. It
               has been prepared by court staff for the convenience of the reader.
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 3 of 27 Page ID
                                #:43764




                                   FLORES V. GARLAND                       3

                   In July 2020, the Agreement’s independent monitor
               reported that DHS was using hotels to house unaccompanied
               and accompanied minors pending expulsion under Title 42.
               Plaintiffs moved to enforce the Agreement, maintaining,
               among other contentions, that the hoteling program violated
               the Agreement’s requirement that DHS ordinarily transfer
               minors within three days to a program licensed to provide
               residential, group, or foster care service. The district court
               issued an order on September 4, 2020, requiring DHS to stop
               placing minors at hotels, absent certain exceptions. On
               appeal, this panel denied the government’s motion for a stay
               pending appeal. The district court then denied the
               government’s stay motion but issued a modified order
               requiring DHS to stop placing minors at hotels, except for
               brief hotel stays (not more than 72 hours) as necessary and
               in good faith to alleviate bottlenecks in intake processes
               (“September 21 Order”).            This panel denied the
               government’s renewed motion for a stay pending appeal.

                   In February 2021, the CDC temporarily excepted
               unaccompanied minors from expulsion under Title 42. The
               government filed a status report with this Court stating that
               it was not expelling accompanied minors under the Title 42
               Order, it had generally stopped using hotels for accompanied
               minors, and did not anticipate expanding its use of hotels.
               Nonetheless, the government could not state that it would
               not use hotels for custody in the future.

                  The panel concluded that this appeal was not moot,
               explaining that a defendant claiming that voluntary
               compliance moots a case bears the formidable burden of
               showing that it is absolutely clear the allegedly wrongful
               behavior could not reasonably be expected to recur. In light
               of the government’s recent representations, the panel
               concluded that that burden was not met here.
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 4 of 27 Page ID
                                #:43765




               4                   FLORES V. GARLAND

                   The panel further concluded that it had appellate
               jurisdiction under 28 U.S.C. § 1291. In the context of
               postjudgment proceedings in which a district court has
               retained jurisdiction to enforce an injunction or a consent
               decree, this Court has held that some orders are sufficiently
               final to warrant appellate jurisdiction absent any imposed
               sanction, and some are not. Here, the panel concluded that
               the September 4, 2020, order was not final because a
               subsequent order modified it.            However, following
               Armstrong v. Schwarzenegger, 622 F.3d 1058 (9th Cir.
               2010), the panel concluded that the district court’s
               September 21 Order was appealable because (1) it had a
               significant impact by making clear that the Agreement
               applies to minors expelled under the Title 42 Order and
               requiring government compliance, and (2) if the government
               complied, as apparently it had done, it would be unlikely to
               have any opportunity to appeal it unless the panel exercised
               jurisdiction under section 1291. Recognizing that it had
               tentatively reached the opposite conclusion as to jurisdiction
               under 28 U.S.C. § 1292(a)(1) in denying the stay motion
               than it did here under section 1291, the panel explained that
               the two statutes differ in their wording and reach, so arriving
               at different results did not signal contradiction.

                   Next, the panel concluded that the district court’s orders
               were consistent with the Agreement. First, the panel rejected
               the government’s argument that minors held under Title 42
               are in the custody of the CDC, rather than DHS, and
               therefore the district court erred in applying the Agreement
               here. Looking to the ordinary meaning of “legal custody” in
               family law, the California Family Code, and the DHS’s own
               regulations assertedly implementing the Agreement, the
               panel concluded that DHS has legal custody over minors
               held under Title 42 because it maintains physical control and
               exercises decision-making authority over such minors.
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 5 of 27 Page ID
                                #:43766




                                    FLORES V. GARLAND                         5

               Second, the panel rejected the government’s contention that
               the district court erred in applying a “strict three-day transfer
               rule.” The panel concluded that the district court’s orders in
               fact are not strict, noting flexibility to address exigent
               circumstances and the exception to alleviate bottlenecks.

                   Finally, the panel rejected the government’s contention
               that the risk of harm to the United States and the public
               necessitates reversing the district court’s orders. The panel
               explained that its prior holding, in denying the stay motion,
               that the government had not demonstrated irreparable harm
               was strengthened by the CDC’s decision to except
               unaccompanied minors from expulsion under Title 42 and
               by the government’s recent representations. The panel
               observed that, should the government seek to use hotels for
               custody related to Title 42 in the future, it may move to
               modify the consent decree and, if the district court denies the
               government’s motion, this Court will have jurisdiction to
               review the denial under 28 U.S.C. § 1292(a)(1).
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 6 of 27 Page ID
                                #:43767




               6                  FLORES V. GARLAND

                                      COUNSEL

               Jeffrey Bossert Clark, Acting Assistant Attorney General;
               August E. Flentje, Special Counsel to the Assistant Attorney
               General; William C. Peachey, Director; Willia C. Silvis,
               Assistant Director; Sarah B. Fabian and Nicole N. Murley,
               Senior Litigation Counsel; Office of Immigration Litigation,
               Civil Division, United States Department of Justice,
               Washington, D.C.; for Defendants-Appellants.

               Leecia Welch, Neha Desai, Poonam Juneja, Freya Pitts, and
               Melissa Adamson, National Center for Youth Law, Oakland,
               California; Carols R. Holguín, Center for Human Rights &
               Constitutional Law, Los Angeles, California; for Plaintiffs-
               Appellees.

               Christopher J. Hajec and Matt A. Crapo, Immigration
               Reform Law Institute, Washington, D.C., for Amicus Curiae
               Immigration Reform Law Institute.
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 7 of 27 Page ID
                                #:43768




                                       FLORES V. GARLAND                               7

                                             OPINION

               BERZON, Circuit Judge:

                   In the latest iteration of this decades-long litigation, the
               district court issued two orders enforcing the consent decree
               incorporating the Flores Agreement. The orders enjoined the
               Department of Homeland Security (“DHS”) from detaining
               certain minors in hotels for more than a few days in the
               process of expelling them from the United States. We
               conclude that the district court’s second order was a final
               decision for purposes of 28 U.S.C. § 1291, and we therefore
               have jurisdiction to review it. As the district court did not err
               in requiring DHS to apply the Flores Agreement to these
               minors, we affirm the district court’s order.

                                                  I.

                  In 1997, the United States entered into a settlement
               agreement (“the Flores Agreement” or “the Agreement”)
               with a class of minors subject to detention by U.S.
               immigration authorities (“Plaintiffs”). See Flores v. Rosen
               (“Flores II”), 984 F.3d 720, 727 (9th Cir. 2020). The
               Agreement was entered by the district court as a consent
               decree and remains in effect today. 1 Among other things, the
               Agreement provides that after the government apprehends
               minors, it ordinarily must transfer them to a “licensed
               program” within three days. 2 Agreement ¶ 12A. A “licensed

                   1
                     In December 2020, we affirmed the district court’s order denying
               the government’s motion to terminate the Agreement. See Flores II, 984
               F.3d at 744.
                   2
                     “‘[I]n the event of an emergency or influx of minors into the United
               States,’ the requirement that minors be placed within three days is
               relaxed, provided that ‘the INS shall place all minors pursuant to
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 8 of 27 Page ID
                                #:43769




               8                      FLORES V. GARLAND

               program” refers to a “program, agency or organization that
               is licensed by an appropriate State agency to provide
               residential, group, or foster care services for dependent
               children.” Id. ¶ 6.

                   In March 2020, the Centers for Disease Control (“CDC”)
               issued an order temporarily suspending the “introduction . . .
               into the United States . . . [of] persons traveling from Canada
               or Mexico . . . who would otherwise be introduced into a
               congregate setting in a land Port of Entry (POE) or Border
               Patrol station at or near the United States borders with
               Canada and Mexico,” subject to certain exceptions. 85 Fed.
               Reg. 17,060, 17,061 (Mar. 26, 2020). The order was issued
               under Title 42 of the U.S. Code, which authorizes the
               Surgeon General to “prohibit . . . the introduction of persons
               and property” to protect against a “serious danger of the
               introduction of [any communicable] disease into the United
               States.” 42 U.S.C. § 265. The stated purpose of the order was
               to “protect the public health from an increase in the serious
               danger of the introduction of Coronavirus Disease 2019
               (COVID-19) into the land POEs, and the Border Patrol
               stations between POEs, at or near the United States borders
               with Canada and Mexico.” 85 Fed. Reg. at 17,061.

                   The CDC order called for “the movement of all . . . aliens
               [covered by the order] to the country from which they
               entered the United States, or their country of origin . . . as
               rapidly as possible, with as little time spent in congregate
               settings as practicable under the circumstances.” Id.
               at 17,067. The order requested that “DHS implement this
               order because CDC does not have the capability, resources,
               or personnel needed to do so.” Id. The order was extended in

               Paragraph 19 as expeditiously as possible.’” Flores II, 984 F.3d at 728
               (quoting Agreement ¶ 12A(3)).
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 9 of 27 Page ID
                                #:43770




                                   FLORES V. GARLAND                       9

               April and May 2020 and replaced, in October 2020, by a new
               but “substantially the same” order. See 85 Fed. Reg. 65,806,
               65,807 (Oct. 16, 2020); 85 Fed. Reg. 31,503 (May 26, 2020);
               85 Fed. Reg. 22,424 (Apr. 22, 2020). We refer to the now-
               operative October CDC order as the “Title 42 Order.”

                   The district court has appointed an independent monitor
               to assess the implementation of the Flores Agreement. In
               July 2020, the monitor reported to the district court that DHS
               was using hotels to house unaccompanied minors, as well as
               minors apprehended with a family member (“accompanied
               minors”), pending their expulsion under Title 42, “routinely
               for multiple days.” See Flores v. Barr, No. CV-85-4544,
               2020 WL 5491445, at *2 (C.D. Cal. Sept. 4, 2020) (“Sept. 4
               Order”). The independent monitor reported the next month
               that DHS had used twenty-five hotels across three states,
               both in border cities (El Paso and McAllen, Texas) and
               interior cities (Phoenix and Houston), to house 660 minors
               between the ages of ten and seventeen, 577 of whom were
               unaccompanied. Id. On average, minors were housed in
               hotels for “just under five days, though 25% [were] held for
               more than 10 days, with a maximum stay of 28 days.” Id.

                   Plaintiffs filed a motion to enforce the Flores
               Agreement, maintaining, among other contentions, that the
               hoteling program violated the Agreement’s requirement that
               DHS ordinarily transfer minors to a licensed program if it
               holds them for longer than three days. Agreement ¶ 12A.
               Plaintiffs also asserted that minors held in hotels were being
               denied access to counsel in violation of the Agreement. Id.
               ¶ 32.

                   The district court granted Plaintiffs’ motion. The court
               declared that the Agreement applied to minors detained
               under the authority of Title 42 and required the government
               to “comply with the Agreement with respect to such minors
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 10 of 27 Page ID
                                 #:43771




               10                   FLORES V. GARLAND

               to the same degree as any other minors held in their
               custody.” Sept. 4 Order, 2020 WL 5491445, at *10.
               Implementing that declaration, the court directed DHS to
               stop placing minors in hotels by September 15, 2020. Id. The
               order provided that “exceptions may be made for one to two-
               night stays while in transit or prior to flights.” Id. In the event
               of “other exigent circumstances . . . necessitat[ing] future
               hotel placements,” the district court directed the government
               to “immediately alert Plaintiffs and the Independent
               Monitor, providing good cause for why such unlicensed
               placements are necessary.” Id. Citing paragraph 12A of the
               Agreement, the district court required DHS to “transfer all
               minors” currently held in hotels to licensed facilities “as
               expeditiously as possible.” Id. The court further directed the
               government to permit Plaintiffs’ counsel to visit any facility
               where minors were being held under Title 42 and to meet
               with any minor being so held, invoking paragraphs 32 and
               33 of the Agreement. Id. at *11.

                   The government appealed the district court’s order and
               filed an emergency motion in this Court seeking a stay
               pending appeal. The government’s motion relied on
               evidence not presented to the district court. We denied the
               government’s motion without prejudice and granted a
               temporary administrative stay to allow the government to
               seek a stay in the district court. Order, Flores v. Barr, No.
               20-55951 (9th Cir. Sept. 16, 2020).

                   The district court denied the government’s motion for a
               stay but modified its original order. The modified order
               required DHS to stop placing minors at hotels by September
               28, 2020, with the exception that “DHS may implement brief
               hotel stays (not more than 72 hours) as necessary and in good
               faith to alleviate bottlenecks in the intake processes at
               licensed facilities.” Flores v. Barr, No. CV-85-4544, 2020
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 11 of 27 Page ID
                                 #:43772




                                  FLORES V. GARLAND                      11

               WL 5666550, at *4 (C.D. Cal. Sept. 21, 2020) (“Sept. 21
               Order”). Returning to this Court, the government renewed
               its emergency motion for a stay pending appeal.

                   In October 2020, we denied the government’s motion for
               a stay pending appeal. Flores v. Barr, 977 F.3d 742 (9th Cir.
               2020) (“Order Denying Stay”). We concluded that the
               government had not shown a strong likelihood of success on
               the merits because we likely did not have jurisdiction over
               the appeal. Id. at 748. Additionally, we held that the
               government had not established that irreparable harm would
               result if the district court’s orders took effect while the
               appeal was pending. Id. at 749.

                   There have been some developments concerning the
               underlying Title 42 Order while this appeal has been
               pending. In November 2020, the U.S. District Court for the
               District of Columbia issued a preliminary injunction barring
               enforcement of the Title 42 Order as to unaccompanied
               minors, P.J.E.S. v. Wolf, No. 20-2245, 2020 WL 6770508,
               at *17 (D.D.C. Nov. 18, 2020), but the D.C. Circuit later
               stayed the preliminary injunction pending appeal, Order,
               P.J.E.S. v. Pekoske, No. 20-5357 (D.C. Cir. Jan. 29, 2021).
               Then, in February 2021, the CDC issued a notice
               “temporarily except[ing] . . . unaccompanied noncitizen
               children” from expulsion under Title 42. CDC, Notice of
               Temporary Exception from Expulsion of Unaccompanied
               Noncitizen Children Encountered in the United States
               Pending Forthcoming Public Health Determination (Feb. 11,
               2021). The notice stated that CDC was “in the process of
               reassessing” the Title 42 Order and that the temporary
               exception for unaccompanied minors would “remain in
               effect until CDC has completed its public health assessment
               and published any notice or modified Order.” Id.
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 12 of 27 Page ID
                                 #:43773




               12                   FLORES V. GARLAND

                   After the CDC notice, the government filed a status
               report with this Court stating that “CDC does not currently
               have a date by which it anticipates [its] reassessment will be
               complete.” The government further reported that it “does
               expel minors who are accompanied by their parents or legal
               guardians under the Title 42 Order, along with such parents
               or legal guardians.” The government explained that it had
               “stopped using hotels for the purpose of housing
               accompanied minors with their parents or legal guardians
               prior to their expulsion under the Title 42 Order, except on
               very rare occasions as permitted for brief periods by the
               district court’s orders, and does not anticipate expanding its
               use of hotels for this purpose going forward.” Nonetheless,
               the government could not “state that it would not use hotels
               for custody related to Title 42 in the future, either during the
               current pandemic or a future public health emergency, if
               such practice were permitted.”

                                              II.

                   This appeal is not moot, nor does the government
               maintain that it is. The government has stated that it may
               “use hotels for custody related to Title 42 in the future, either
               during the current pandemic or a future public health
               emergency, if such practice were permitted.” “[A] defendant
               claiming that its voluntary compliance moots a case bears
               the formidable burden of showing that it is absolutely clear
               the allegedly wrongful behavior could not reasonably be
               expected to recur.” Friends of the Earth, Inc. v. Laidlaw
               Env’t Servs. (TOC), Inc., 528 U.S. 167, 190 (2000). In light
               of the government’s recent representation, that burden is not
               met here.

                  Having determined that there is a live controversy, we
               begin by addressing whether we have appellate jurisdiction.
               The government contends we have jurisdiction to decide the
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 13 of 27 Page ID
                                 #:43774




                                       FLORES V. GARLAND                               13

               appeal under either 28 U.S.C. § 1291 3 or 28 U.S.C.
               § 1292(a)(1). 4

                   After the government moved for a stay pending appeal,
               we issued an argument order asking the parties to “to discuss
               the basis for appellate jurisdiction in light of Flores v. Barr,
               934 F.3d 910 (9th Cir. 2019) [(“Flores I”)].” Order, Flores
               v. Barr, No. 20-55951 (9th Cir. Sept. 25, 2020). Flores I held
               that section 1292(a)(1) did not grant us appellate jurisdiction
               over a district court order enforcing the Flores Agreement.
               Section 1292(a)(1) authorizes “appellate jurisdiction over
               interlocutory district court orders ‘granting, continuing,
               modifying, refusing or dissolving injunctions, or refusing to
               dissolve or modify injunctions.’” Flores I, 934 F.3d at 914
               (quoting 28 U.S.C. § 1292(a)(1)). In Flores I, the “parties
               agree[d] that this court ha[d] jurisdiction over the appeal of
               [that] post-judgment order only if it modified the
               Agreement.” Id. at 912. We concluded that the order did not
               modify the Agreement but simply enforced it, and therefore
               that jurisdiction did not lie under section 1292(a)(1). Id.
               at 915–17. The government never identified section 1291 as
               a basis for appellate jurisdiction, and we did not address that
               alternative.

                   In the briefing and argument on the government’s motion
               for a stay pending appeal in this case, the parties again

                   3
                     Section 1291 provides in relevant part: “The courts of appeals . . .
               shall have jurisdiction of appeals from all final decisions of the district
               courts of the United States . . . .”
                   4
                     Section 1292(a)(1) provides in relevant part: “[T]he courts of
               appeals shall have jurisdiction of appeals from . . . [i]nterlocutory orders
               of the district courts of the United States . . . granting, continuing,
               modifying, refusing or dissolving injunctions, or refusing to dissolve or
               modify injunctions . . . .”
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 14 of 27 Page ID
                                 #:43775




               14                  FLORES V. GARLAND

               focused primarily on section 1292(a)(1). In their brief
               opposing the motion for a stay, Plaintiffs maintained that
               jurisdiction was lacking because the district court’s orders,
               like the order at issue in Flores I, did not modify the
               Agreement. In reply, the government maintained that the
               orders did “functionally modif[y]” the Agreement.
               Additionally, the government averred in its reply brief that
               jurisdiction lay under 28 U.S.C. § 1291, which grants
               jurisdiction over “final decisions” of the district court. But
               the government’s argument in that respect was limited: it
               asserted that the district court’s orders were final because
               they enjoined “activity taken under independent statutory
               authority . . . by the CDC Director who has nothing to do
               with the government’s immigration operations and is not a
               party to the Agreement.” Id.

                   Denying the government’s motion for a stay, we
               concluded we “likely” did not have jurisdiction over the
               appeal under § 1292(a)(1) because the “district court just
               directed compliance with the Agreement” and did not
               modify it. Order Denying Stay, 977 F.3d at 747. We also
               rejected the government’s argument that jurisdiction lay
               under section 1291, reasoning that the “district court’s orders
               do not state that the CDC Director is covered by the
               Agreement and do not require the CDC to do anything.” Id.
               at 746 n.2.

                   Now, in its opening brief on the merits, the government
               argues for the first time that jurisdiction is proper under
               section 1291. The district court’s orders are “final for all
               practical purposes,” the government maintains, as “there are
               no further proceedings in the district court contemplated by
               the orders.” For this standard, the government relies on Stone
               v. City & County of San Francisco, 968 F.2d 850, (9th Cir.
               1992). Stone held that a postjudgment contempt order
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 15 of 27 Page ID
                                 #:43776




                                   FLORES V. GARLAND                       15

               imposing sanctions was final for purposes of section 1291.
               Id. at 854–55. The government points to Stone’s observation
               that the “most important concerns in determining § 1291
               finality are ‘the inconvenience of piecemeal review on the
               one hand and the danger of denying justice by delay on the
               other.’” Id. at 855 (quoting Dickinson v. Petroleum
               Conversion Corp., 338 U.S. 507, 511 (1950)).

                   Plaintiffs respond that appellate jurisdiction in Stone
               “relied on the fact that the district court had imposed
               sanctions on the appellant.” Plaintiffs maintain that when
               “the district court has not imposed sanctions, a post-
               judgment order is not yet final.”

                   Plaintiffs’ reading of Stone is accurate. We observed in
               that case that “[w]hen a contempt order threatens to impose
               sanctions to coerce compliance but the sanctions never
               actually are imposed because the party appeals before the
               sanctions accrue, the order is not final.” 968 F.2d at 854 n.4.
               But a broader review of our case law, including cases not
               cited by the parties, demonstrates that Plaintiffs’ proposed
               rule is too narrow to encompass all the postjudgment orders
               this court has held appealable under section 1291.

                   In the context of postjudgment proceedings in which the
               district court has retained jurisdiction to enforce a permanent
               injunction or a consent decree, we have held that some
               postjudgment orders are sufficiently final to warrant
               appellate jurisdiction absent any imposed sanction, and
               some are not. Three cases arising in the context of prison
               reform litigation illustrate our court’s approach to
               determining finality for purposes of section 1291.

                   First, in Armstrong v. Schwarzenegger, 622 F.3d 1058
               (9th Cir. 2010), the district court had years earlier required
               the state defendants to produce a remedial plan to provide
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 16 of 27 Page ID
                                 #:43777




               16                  FLORES V. GARLAND

               disability accommodations for prisoners and had issued a
               permanent injunction directing enforcement of the plan. Id.
               at 1063. Plaintiffs brought a postjudgment motion to require
               defendants to accommodate the needs of class members
               housed in county jails. Id. The district court determined that
               defendants were violating their statutory duties and the
               court’s prior orders by failing to provide disability
               accommodations to class members housed in county jails,
               and it “ordered defendants to develop and issue to the
               counties a plan to comply with the [Americans with
               Disabilities Act] by improving the tracking of state prisoners
               and parolees they house in county jails,” among other things.
               Id. at 1064.

                    We held that the district court’s order was an appealable
               final decision. First, we observed that “[f]inality is ‘to be
               given a practical rather than a technical construction’: the
               finality requirement is intended to prevent ‘piecemeal
               litigation’ rather than to vindicate some purely technical
               definition of finality.” Id. (quoting United States v. One 1986
               Ford Pickup, 56 F.3d 1181, 1184 (9th Cir. 1995)). We
               explained that we are “less concerned with piecemeal review
               when considering post-judgment orders, and more
               concerned with allowing some opportunity for review,
               because ‘unless such [postjudgment] orders are found final,
               there is often little prospect that further proceedings will
               occur to make them final.’” Id. (quoting One 1986 Ford
               Pickup, 56 F.3d at 1185). Applying that logic to the order on
               review, we reasoned that the order “required defendants to
               produce a plan with specific features . . . that would govern
               future interactions between defendants, the counties, and the
               disabled prisoners and parolees housed in the county jails.”
               Id. at 1064–65. The order “did not contemplate further
               orders except in the event of disagreement between
               defendants and plaintiffs over the details of the plan.” Id.
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 17 of 27 Page ID
                                 #:43778




                                     FLORES V. GARLAND                           17

               at 1065. As a result, if we did not exercise jurisdiction “and
               the defendants in good faith delivered the plan as ordered,”
               it was “unclear that there would be any future opportunity
               for them to appeal.” Id. Accordingly, we concluded that
               jurisdiction lay under section 1291. Id. 5

                    In contrast, we held that two postjudgment orders, issued
               five years apart in another prison reform lawsuit, were not
               final for purposes of section 1291. In the underlying
               litigation, the district court had appointed a receiver to
               oversee the implementation of two consent decrees
               pertaining to the provision of health care in California
               prisons. Plata v. Schwarzenegger, 560 F.3d 976, 978–79
               (9th Cir. 2009) (“Plata I”); Plata v. Brown, 754 F.3d 1070,
               1073 (9th Cir. 2014) (“Plata II”).

                   In Plata I, the receiver had moved for contempt against
               the State for failure to fund the receiver’s capital projects.
               560 F.3d at 978. The district court entered an order directing
               the State to transfer $250 million to the receiver by a date
               certain and to appear in a contempt hearing shortly after that
               date if it had not done so. Id. at 979. We held that the order
               was “not final, but [was] rather an interim step toward
               further proceedings.” Id. at 980. We reasoned that a “civil
               contempt order is ordinarily not appealable until the district
               court has adjudicated the contempt motion and applied
               sanctions.” Id. We rejected the State’s argument that
               awaiting sanctions would not allow it to raise the challenges
               it sought to raise “because ordinarily a litigant defending a

                   5
                      For two additional cases holding that injunctions issued in
               postjudgment proceedings were final for purposes of section 1291, see
               Natural Resources Defense Council, Inc. v. Southwest Marine Inc.,
               242 F.3d 1163 (9th Cir. 2001), and United States v. Washington,
               761 F.2d 1404 (9th Cir. 1985).
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 18 of 27 Page ID
                                 #:43779




               18                 FLORES V. GARLAND

               contempt charge may not raise objections to the underlying
               order that it violated.” Id. (citing United States v. Ayres,
               166 F.3d 991, 995 (9th Cir. 1999)). We observed that the
               State’s “dilemma may simply be a consequence of [its]
               failure to follow more appropriate procedures . . . to
               challenge the receivership and its plans.” Id. And we were
               “not entirely convinced that the district court’s order so
               confines the proposed proceedings.” Id. Accordingly, we
               held that we lacked appellate jurisdiction under
               section 1291.

                   Five years later, the State sought to file a motion to
               terminate the consent decrees. The district court issued “a
               scheduling order to coordinate the filing of a termination
               motion with discovery disclosures.” Plata II, 754 F.3d
               at 1072. The State appealed the order, maintaining that it
               unlawfully delayed the State’s statutory right to file a
               termination motion. Id. at 1074. We held that the scheduling
               order was not appealable under section 1291 but that the
               issues were sufficiently important to warrant mandamus
               review. Id. at 1072–73.

                   Addressing section 1291, we acknowledged that we had
               “held that an order entered after the underlying dispute has
               been settled is appealable because it does not implicate the
               concern with avoiding piecemeal appellate review that
               underlies the final judgment rule.” Id. at 1074 (citing
               Armstrong, 622 F.3d at 1064; One 1986 Ford Pickup,
               56 F.3d at 1184–85; Washington, 761 F.2d at 1406). We
               determined that in the circumstances presented, however,
               review of the order did “raise the problem of piecemeal
               review” because the litigation had been in the
               “postjudgment, remedial phase since the entry of the first
               consent decree in 2002.” Id. We reasoned that the district
               court had “entered a number of orders designed to facilitate
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 19 of 27 Page ID
                                 #:43780




                                   FLORES V. GARLAND                      19

               the State’s compliance with the consent decrees and help
               draw this case to a close.” Id. If the order at issue “were
               immediately appealable as a post-judgment order, then every
               scheduling order setting the framework for further
               proceedings in this case might also be immediately
               appealable.” Id. at 1074–75. Concluding that “each case
               management order implementing a consent decree cannot
               readily be considered a final post judgment order for
               purposes of appeal,” we held that jurisdiction did not lie
               under section 1291. Id. at 1075.

                   Armstrong and the two Plata cases offer some
               guideposts for deciding whether a postjudgment order is
               final in the injunctive consent decree context. Orders
               contemplating further proceedings on the same issue, such
               as case management orders and contempt orders that do not
               impose sanctions, are unlikely to be final. A final order
               should not anticipate any further proceedings on the same
               issue and should have some real-world significance. The
               order in Armstrong requiring defendants to create a plan for
               providing disability accommodations to class members in
               county jails was final because (1) it had significant, lasting
               ramifications (the plan “would govern future interactions
               between defendants, the counties, and the disabled prisoners
               and parolees housed in the county jails,” 622 F.3d at 1064–
               65), and (2) no further proceedings on the same issue were
               contemplated, making it “unclear that there would be any
               future opportunity for [defendants] to appeal” if they
               complied with the order, id. at 1065.

                   Here, the district court’s September 4 Order was not final
               because the district court issued a subsequent order
               modifying it. But the September 21 Order is more like the
               appealable order in Armstrong than the nonappealable orders
               in the Plata cases. The September 21 Order has a significant
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 20 of 27 Page ID
                                 #:43781




               20                     FLORES V. GARLAND

               impact because it makes clear that the Agreement applies to
               minors expelled under the Title 42 Order and requires the
               government to comply with the Agreement as to those
               minors. If the government complies with the September 21
               Order, as apparently it has done, it is unlikely to have any
               opportunity to appeal it unless we exercise jurisdiction under
               section 1291. Following Armstrong, we conclude that the
               September 21 Order is a final decision, and jurisdiction
               therefore lies under section 1291.

                   We recognize that we tentatively reached the opposite
               conclusion as to section 1292(a)(1) in our order denying the
               government’s motion for a stay than we do here under
               section 1291. But the two statutes differ in their wording and
               reach, so arriving at different results applying each does not
               signal contradiction. We note as well that there is no
               practical difference between our current conclusion that we
               have jurisdiction under section 1291 and our earlier
               conclusion that we did not have jurisdiction under section
               1292(a)(1), as we reached the latter determination after what
               was essentially a merits analysis. See Part III, infra. To the
               extent there is nonetheless some tension in the case law
               interpreting sections 1291 and 1292(a)(1), we leave the
               resolution of that tension for another day. 6 For now, we hold
               that under our precedents, we have jurisdiction under section
               1291 and must exercise it.


                    6
                      The Seventh Circuit has rejected Stone’s “pragmatic finality”
               approach to analyzing the appealability under section 1291 of “orders in
               postjudgment proceedings in institutional reform litigation.” Bogard v.
               Wright, 159 F.3d 1060, 1063 (7th Cir. 1998). Bogard, decided before
               Armstrong and our other injunctive cases applying Stone, concluded
               instead that the “orthodox, and . . . the adequate, routes for obtaining
               immediate appellate review of orders that cause irreparable harm are
               mandamus . . . and 28 U.S.C. § 1292(a)(1).” Id.
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 21 of 27 Page ID
                                 #:43782




                                   FLORES V. GARLAND                       21

                                            III.

                   As to the merits, we have already addressed the parties’
               primary contentions in the process of determining, in our
               order denying the government’s motion for a stay, whether
               we were likely to have jurisdiction under section 1292(a)(1).
               The section 1292(a)(1) inquiry required us to analyze
               whether the district court’s orders were consistent with the
               Agreement or modified it. We determined that the orders
               were likely consistent with the Agreement. We now affirm
               that conclusion.

                                             A.

                   First, the government maintains that the district court
               erred in concluding that the Agreement applies to minors
               held in custody pending their expulsion under the Title 42
               Order. As before, we reject this contention.

                   By its terms, the Agreement applies to “[a]ll minors who
               are detained in the legal custody of the INS.” Agreement
               ¶ 10. The former “Immigration and Naturalization Service’s
               obligations under the Agreement now apply to [DHS] and
               the Department of Health and Human Services.” Flores I,
               934 F.3d at 912 n.2. Additionally, the Agreement applies to
               both unaccompanied and accompanied minors. Flores v.
               Lynch, 828 F.3d 898, 905 (9th Cir. 2016).

                   Reprising the arguments made in support of its stay
               motion, the government maintains that minors held under
               Title 42 “are in the legal custody of the CDC” because “the
               source of law that gives rise to the government’s custody” is
               the Title 42 Order, not the immigration statutes. As we
               observed in denying the stay motion, there is no evidence
               that the term “custody,” as used in the Flores Agreement,
               refers to the source of legal authority for custody, as opposed
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 22 of 27 Page ID
                                 #:43783




               22                      FLORES V. GARLAND

               to the entity actually exercising legal custody. The
               Agreement does not define “custody,” so we look to the
               common meaning of the term, taking into account its legal
               context. See Doe 1 v. AOL LLC, 552 F.3d 1077, 1081 (9th
               Cir. 2009).

                   The ordinary meaning of the term “custody” in family
               law is the right to make important decisions affecting the
               child. For example, Black’s Law Dictionary defines “legal
               custody” in the family law context as “[t]he authority to
               make significant decisions on a child’s behalf.” Legal
               Custody, Black’s Law Dictionary (11th ed. 2019); see
               Principles of the Law of Family Dissolution § 2.09 (2002)
               (explaining that states use “legal custody” to mean “the right
               to participate in important decisions affecting the child”).
               Similarly, the California Family Code § 3003 defines “legal
               custody” as “the right and the responsibility to make the
               decisions relating to the health, education, and welfare of a
               child.” Cal. Fam. Code §§ 3003, 3006. 7 DHS itself, in a
               recently promulgated set of regulations assertedly
               implementing the Flores Agreement, defined “custody” as
               “within the physical and legal control of an institution or
               person,” 84 Fed. Reg. 44,392, 44,526 (Aug. 23, 2019), a
               definition consistent with the family law understanding of
               “legal custody.” 8 The government’s current position,

                    7
                     We refer to California law in interpreting the Agreement because
               we “use contract principles” in “construing consent decrees,” and the
               “contract law of the situs state applies.” Thompson v. Enomoto, 915 F.2d
               1383, 1388 (9th Cir. 1990).
                    8
                      The regulations are not fully in force. Flores II largely upheld the
               district court’s order enjoining DHS’s new regulations from taking
               effect. 984 F.3d at 744. Neither our reasoning nor the district court’s
               order reviewed in Flores II turned on the definition of “custody.” See id.
               at 737–44; Flores v. Barr, 407 F. Supp. 3d 909, 916–24 (C.D. Cal. 2019).
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 23 of 27 Page ID
                                 #:43784




                                   FLORES V. GARLAND                        23

               focusing on the source of the legal authority for assigning
               custody and not on the assigned custody itself, is inconsistent
               with its use of the term in its own regulations, as well as with
               common legal usage.

                   The government maintains that we should not look to
               family law to interpret “legal custody” as used in the
               Agreement because “a minor’s parent often would have
               ‘legal custody’ under . . . state family-law principles.” The
               government’s suggestion seems to be that DHS and a child’s
               parent could not both have legal custody of the child at the
               same time. But as Plaintiffs point out, the parents of children
               in government custody do retain parental rights, and more
               than one person or entity can have legal custody of a child.
               See Cal. Fam. Code § 3003 (recognizing joint legal custody).

                   Here, it is clear that DHS both maintains physical control
               and exercises decision-making authority over the minors
               held in hotels under Title 42. DHS apprehends the minors;
               DHS decides, apparently unilaterally and with no
               explanation or articulated standards, whether to expel them
               under Title 42 or to detain them for removal proceedings
               under the immigration statutes; DHS decides where and for
               how long to hold them (the Title 42 Order says nothing
               whatsoever about detention in hotels); and DHS provides for
               their physical needs, including medical care. See Sept. 4
               Order, 2020 WL 5491445, at *4–5. Thus, the district court
               did not modify the Agreement in concluding that minors
               held under Title 42 are in DHS’s custody for purposes of the
               Agreement or, therefore, by applying the Agreement to those
               minors.

                   The government raises the concern that the “district
               court’s reading would allow the Agreement to potentially
               apply to other—currently unanticipated—public-health-
               related custodial situations, . . . so long as DHS plays a role
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 24 of 27 Page ID
                                 #:43785




               24                 FLORES V. GARLAND

               in the custody involved in carrying them out.” In support of
               its position, the government poses the hypothetical scenario
               of a child who had been exposed to Ebola, which has an
               incubation period of up to 21 days, and suggests that the
               Agreement “could require release of the minor” before that
               period had ended. We decline to engage in this speculation.
               The Agreement provides that, in the event of an
               “emergency,” including “medical emergencies,” the
               government shall place minors in a licensed program “as
               expeditiously as possible.” Agreement ¶ 12A(3), 12B. In
               light of this language concerning medical emergencies, we
               have no fear that our conclusion that DHS has custody of the
               children held under the current Title 42 Order will hamper
               the government’s ability to respond to a future, as-yet-
               unanticipated health emergency.

                                            B.

                   Second, the government maintains that even if the
               Agreement applies to the minors being expelled under the
               Title 42 Order, the government’s hoteling program does not
               violate the Agreement.

                   The government contends that the district court
               “incorrectly concluded that the Agreement requires that
               minors be transferred to licensed facilities generally within
               72 hours” and ignored the exception for emergencies. See
               Sept. 21 Order, 2020 WL 5666550, at *4. As noted above,
               paragraph 12A of the Agreement provides an exception from
               the three-day transfer rule “in the event of an emergency.”
               Agreement ¶ 12A(3). The Agreement defines an
               “emergency” as “any act or event that prevents the
               placement of minors . . . within the time frame provided,”
               including “medical emergencies (e.g., a chicken pox
               epidemic among a group of minors).” Id. ¶ 12B. In the event
               of an emergency, DHS is required to place minors in a
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 25 of 27 Page ID
                                 #:43786




                                    FLORES V. GARLAND                         25

               licensed program “as expeditiously as possible.” Id.
               ¶ 12A(3). The government maintains that the emergency
               exception applies here, making the district court’s
               “application of a strict three-day transfer rule . . . incorrect.”

                   The district court’s orders in fact are not strict. The
               original order provides the government with flexibility to
               address “exigent circumstances . . . that necessitate future
               hotel placements.” Sept. 4 Order, 2020 WL 5491445, at *10.
               And the amended order permits three-day hotel stays for the
               express purpose of allowing the government to “alleviate
               bottlenecks in the intake processes at licensed facilities.”
               Sept. 21 Order, 2020 WL 5666550, at *4. Nothing in the
               record establishes that the COVID-19 pandemic impedes or
               prevents the government from placing minors in licensed
               programs within three days.

                   Additionally, the government maintains that the district
               court erred in ruling that holding minors in hotel rooms in
               the care of “transportation specialists” is not “safe,” as
               required by the Agreement. See Sept. 4 Order, 2020 WL
               5491445, at *8–9; Sept. 21 Order, 2020 WL 5666550, at *2;
               Agreement ¶ 12A. We need not decide whether the district
               court correctly applied the Agreement’s “safe and sanitary”
               requirement because the September 21 Order eliminates the
               practical import of the district court’s finding on that issue.
               Paragraph 12A of the Agreement requires DHS to hold
               minors in facilities that are “safe and sanitary” after their
               arrest, before they are transferred to a licensed program.
               Agreement ¶ 12A. As mentioned, DHS must transfer minors
               to a licensed program within three days barring an
               emergency. Id. In the September 4 Order, the district court
               found that hotel placements were not safe and ordered DHS
               to stop using hotels, with limited exceptions. Sept. 4 Order,
               2020 WL 5491445, at *8–10. But the September 21 Order
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 26 of 27 Page ID
                                 #:43787




               26                  FLORES V. GARLAND

               permitted DHS to hold minors in hotels for up to three days,
               the same amount of time that would be allowed for a safe
               and sanitary placement under the Agreement. Sept. 21
               Order, 2020 WL 5666550, at *4. Thus, even if we were to
               conclude that the district court erred in finding that hotel
               placements were not safe, there would be no reason to alter
               the district court’s September 21 Order. We therefore
               decline to reach the “safe and sanitary” question.

                                            IV.

                   Finally, the government maintains that the risk of harm
               to the United States and the public necessitates reversing the
               district court’s orders. We have already held that the
               government has not demonstrated that complying with the
               district court’s orders will cause irreparable harm. Order
               Denying Stay, 977 F.3d at 749. That conclusion is
               strengthened by the CDC’s decision to except
               unaccompanied minors from expulsion under Title 42 until
               further notice, and by the government’s representation that
               it has “stopped using hotels for the purpose of housing
               accompanied minors with their parents or legal guardians
               prior to their expulsion under the Title 42 Order, except on
               very rare occasions as permitted for brief periods by the
               district court’s orders, and does not anticipate expanding its
               use of hotels for this purpose going forward.” See supra
               p. 12. Should the government seek to “use hotels for custody
               related to Title 42 in the future, either during the current
               pandemic or a future public health emergency,” it retains the
               option of moving to modify the consent decree to permit that
               practice. If the district court denies the government’s motion,
               we will have jurisdiction to review the denial under 28
               U.S.C. § 1292(a)(1).
Case 2:85-cv-04544-DMG-AGR Document 1142 Filed 06/30/21 Page 27 of 27 Page ID
                                 #:43788




                               FLORES V. GARLAND              27

                                      V.

                 The district court’s September 21, 2020 Order is
               AFFIRMED.
